DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 4/29/2022.
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 103, the arguments have been fully considered but are deemed unpersuasive.
Regarding claim 1, Applicant argued in substance that LoPorto relies upon multiple source identifier signals in order to identify multiple sources since each identifier signal only identifies a single power source.
Examiner fully considered but traverses Applicant’s argument:
First, as recited in previous Office Action (emphasis added by Examiner), LoPorto teaches in [0028]: “the company may monitor the source of the power to determine how much of its power comes from green sources. Controller 320 may be programmed to switch off or move certain electrical devices into a reduced power level if a certain percentage of its power does not come from green sources”.  If there were multiple source identifier signals coming in together with multiple power sources, as alleged by Applicant, then the consumer should not switch off the power “if a certain percentage of its power does not come from green sources” because the consumer itself should be responsible to mix the power sources. Therefore the power switched off by the consumer is premixed and there should only be one identifier/signature coming together with it.
Second, further evidences can be found in LoPorto in paragraph [0029]: “the digital signature may be comprised of several measured quantities from several different observable and related signals which, when considered together, may represent the complete signature”, and in paragraph [0030]: “the processor 240 could convert the combined signature waveform from analog form to digital form using converter 270, and store the digital form as the signature. FIG. 1, shows selector 280 which allows the processor 240 to engage or disengage the analog to digital converter. When the consumer device transceiver 400 receives the combined signal, it may not need to perform substantial processing on the combined waveform to determine the signature waveform, because in this embodiment the combined waveform is the signature waveform”. LoPorto teaches that all the necessary information is combined into a “combined signal”/”complete signature” which is embedded into and transmitted with the power.
Applicant’s arguments regarding 103 rejections for other claims, which depend on the argued patentability of claim 1, are also traversed by Examiner based on the reasons recited above.

Regarding Applicant’s arguments about the rejections for claims 1, 5, 7, 8, 11, 12 and 18 under 35 U.S.C § 101, the arguments have been fully considered but are deemed unpersuasive.
Regarding claim 1, Applicant argued in substance that the limitation “detecting a first upstream source identifier embedded in the first electric current” imposes a meaningful limit to integrate the mental processes into a practical application.
Examiner fully considered but traverses Applicant’s argument:
As recited in previous Office Action, in claim 1 the limitation “detecting a first upstream source identifier embedded in the first electric current” is recited at a high level of generality and amount to mere detecting using generic devices/component obvious to people in the field. Embedding and detecting an identifier in a power is a common practice in the field of electric power and signal generation and transmission. The limitation is recited at a high level of generality and does not tell any details about how to detect the identifier embedded in the electric current. Therefore the limitation can be as simple as measuring the voltage of the electric power and the voltage measured is the identifier embedded with the electric power (for example, 121 volt indicates the power is generated from clean source, and 119 volt indicates the power is generated from burning coal). This voltage measuring amounts to mere data measurement is a form of insignificant extra-solution activity. Therefore, the recited limitation “detecting a first upstream source identifier embedded in the first electric current” does not impose any meaningful limits on practicing the abstract idea so it does not integrate the abstract idea into a practical application.
Applicant’s arguments regarding 101 rejections for other claims, which depend on the argued patentability of claim 1, are also traversed by Examiner based on the reasons recited above.
To overcome the 101 rejections, Applicant is suggested to add physical tangible actions when rejecting or accepting the currents. For example, Applicant can add into the independent claims a limitation “accepting the current wherein the current is used to power one or more electric loads”, or another limitation “rejecting the current wherein one or more electric loads are refrained from using the current”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7, 8, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites limitations of “identifying, …” and “determining …”, which can be done by mental processes and are directed to abstract idea. A human being can, by performing the operation steps in the mind with possible help of a pen and paper, identify different power sources and its mixture percentage based on an ID, and make decision to determine the current is not acceptable. Claim 1 also recites additional limitation of “receiving a first electrical current”, “detecting a first upstream source identifier embedded in the first electric current”, and “indicating based on the determining, that the first electric current is not acceptable”. These limitations are recited at a high level of generality and amount to mere information input/output or detecting using generic devices/component common to people in the field. Without any detail recited in the limitation “detecting a first upstream source identifier embedded in the first electric current”, the limitation can be as simple as measuring the voltage of the electric power and the voltage measured is the identifier embedded with the electric power (for example, 121 volt indicates the power is generated from clean source, and 119 volt indicates the power is generated from burning coal). This voltage measuring amounts to mere data measurement is a form of insignificant extra-solution activity. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 1, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 1 is not patent eligible.
Claim 5 depends on claim 1. Claim 5 recites additional limitation “rejecting, based on the determining, the first electric current”, which, in its broadest reasonable interpretation, is a mental process in the mind to determine to reject the current without tangible action. This additional limitation is also directed to abstract idea. Therefore, claim 5 is not patent eligible.
Claim 7 depends on claim 1. Similarly as claim 1, claim 7 recites additional limitations "“identifying, …”, “determining …” and “accepting …”, which can be done by a mental process and are directed to abstract idea. A human being can, by performing the operation steps in the mind with possible help of a pen and paper, identify third power source based on an ID, and make decision to determine the current acceptable without any tangible actions. Claim 7 also recites additional limitations “receiving a second electric current” and “detecting a second upstream source identifier”. These limitations are recited at a high level of generality and amount to mere information input/output or detecting using generic devices/component obvious to people in the field. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 7, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 7 is not patent eligible.
Claim 8 recites limitations of “identify …”, “determine …” and “reject ..”, which can be done by mental processes and are directed to abstract idea. A human being can, by performing the operation steps in the mind with possible help of a pen and paper, identify different power sources and its mixture percentage based on an ID, make decision to determine the current is not acceptable, and make decision in the mind to reject the first current without any tangible or physical actions. Claim 8 also recites additional limitation of “memory”, “CPU” and “detect a first upstream source identifier embedded in the first electric current”. These limitations are recited at a high level of generality and amount to mere information input/output or detecting using generic devices/component/CPU/memory obvious to people in the field. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 8, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 8 is not patent eligible.
Claim 11 depends on claim 8. Claim 11 recites additional limitation “the first source is a composition of a plurality of sources”, which is recited at a high level of generality and amount to mere information that a current is a combination from multiple sources. Therefore, this additional limitation is a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 11, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 11 is not patent eligible.
Claim 12 depends on claim 8. Claim 12 recites additional limitations “identify …”, “ determine …” and “accept …”, which can be done by mental processes and are directed to abstract idea. A human being can, by performing the operation steps in the mind with possible help of a pen and paper, identify third power sources based on an ID, make decision to determine the current is acceptable, and make decision in the mind to accept the current without any tangible actions. Claim 12 also recites additional limitations “receive …” and “detect …” which are recited at a high level of generality and amount to mere information input/output or detecting using generic devices/component obvious to people in the field. Therefore, this additional limitation is a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 12, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 12 is not patent eligible.
Claim 15 recites limitations of “identify …”, “determine …” and “accept ..”, which can be done by mental processes and are directed to abstract idea. A human being can, by performing the operation steps in the mind with possible help of a pen and paper, identify different power sources and its mixture percentage based on an ID, make decision to determine the current is acceptable, and make decision in the mind to accept the first current without any tangible or physical actions. Claim 15 also recites additional limitation of “computer”, “computer readable storage medium”, “receive …” and “detect a first upstream source identifier embedded in the first electric current”. These limitations are recited at a high level of generality and amount to mere information input/output or detecting using generic devices/component/computer/memory obvious to people in the field. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 15, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 15 is not patent eligible.
Claim 17 depends on claim 15. Claim 17 recites additional limitation “the first source is a composition of a plurality of sources”, which is recited at a high level of generality and amount to mere information that a current is a combination from multiple sources. Therefore, this additional limitation is a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 17, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 17 is not patent eligible.
Claim 18 recites limitations of “identify …”, “determine …”, “accept …” and “reject ..”, which can be done by mental processes and are directed to abstract idea. A human being can, by performing the operation steps in the mind with possible help of a pen and paper, identify third power source based on an ID, make decision to determine the current is acceptable or not acceptable, and make decision in the mind to accept or reject the current without any tangible or physical actions. Claim 18 also recites additional limitation of “computer”,  “receive …” and “detect …”. These limitations are recited at a high level of generality and amount to mere information input/output or detecting using generic devices/component/computer obvious to people in the field. Therefore, these additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrate the abstract idea into a practical application. The additional limitations recited by claim 18, when considered separately and in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 18 is not patent eligible.
To overcome the 101 rejections, Applicant is suggested to add physical tangible actions when rejecting or accepting the currents. For example, Applicant can add into the independent claims a limitation “accepting the current wherein the current is used to power one or more electric loads”, or another limitation “rejecting the current wherein one or more electric loads are refrained from using the current”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7-8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rouvala (US 2013/0226484 A1, prior art of record, hereinafter as “Rouvala”) in view of LoPorto (US 2009/0304101 A1, prior art of record, hereinafter as “LoPorto”). 
Regarding claim 1, Rouvala teaches:
A method, comprising: 
receiving a first electric current (FIG. 1 and [0025]: “Power is supplied to the grid 101 by different energy providers, i.e., power plants that generate electrical power through the conversion and processing of different sustainable or man-made resources”) ; 
detecting a first upstream source identifier embedded in the first electric current (FIG. 1 and [0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 117. By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”); 
identifying, based on the first upstream source identifier:
a first source of the first electric current ([0027]: as recited above); 
determining, based at least on the identifying, that the first electric current is not acceptable ([0037]: based on the consumer’s selection, the first electric current is determined to be unacceptable); and 
indicating, based on the determining, that the first electric current is not acceptable (FIG. 4A and [0064]: a report is generated to indicate the first electric current is not acceptable).
Rouvala teaches all the limitations except identifying, based on the first upstream source identifier, also a second source of the first electric current; and a proportion of the first source and the second source in the first electric current.
However, LoPorto teaches in an analogous art: 
identifying, based on the first upstream source identifier ([0007]: “The process for controlling a consumer device based upon information relating to characteristics of the power source may include sending a power signal to a power transceiver; embedding a signature into the power signal using a modulator to form a combined signal”):
a first source of the first electric current ([0028]: “the company may monitor the source of the power to determine how much of its power comes from green sources. Controller 320 may be programmed to switch off or move certain electrical devices into a reduced power level if a certain percentage of its power does not come from green sources”. This teaches the signature can be used to identify different power resources, which include a first source);
a second source of the first electric current (as recited above, LoPorto teaches the signature can be used to identify different power resources, which include a second source; and
a proportion of the first source and the second source in the first electric current (as recited above, LoPorto teaches the signature can be used to identify percentage of the first power source and the second power source, and if the percentage is not at a predetermined value, the power usage is reduced);
determining, based at least on the identifying, that the first electric current is not acceptable (as recited above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala based on the teaching of LoPorto, to make the method to further comprise identifying, based on the first upstream source identifier, also a second source of the first electric current; and a proportion of the first source and the second source in the first electric current; and determining, based at least on the identifying, that the first electric current is not acceptable. One of ordinary skill in the art would have been motivated to do this modification since it can help “validate or enforce a service contract with the power source which requires a certain instantaneous or average percentage of power from green sources”, as LoPorto teaches in [0028]. 

Regarding claim 3, Rouvala-LoPorto teach all the limitations of claim 1. 
Rouvala further teaches:
the indicating includes causing, based on the identifying, source identity information to be depicted on a display (FIG. 4A: the source identity information is displayed on a GUI to indicate if a power is unacceptable or not).

Regarding claim 5, Rouvala-LoPorto teach all the limitations of claim 1. 
Rouvala further teaches:
rejecting, based on the determining, the first electric current ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”; And [0069]: “This includes, for example, effectively blocking out (e.g., zero percentage value 436) any power produced by GreyCom and Admantium Corp., producers of power provided by an electrical power plant and coal based processing plant respectively”. All these teach to select a certain typ0e of power sources, and rejected the unselected power sources/(the first electric current)).

Regarding claim 7, Rouvala-LoPorto teach all the limitations of claim 1. 
Rouvala further teaches:
receiving a second electric current (FIG. 1 and [0025]: consumer sites receive a second electric power from a different power provider); 
detecting a second upstream source identifier ([0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 11”. This teaches to detect a second power source identifier coming from upstream); 
identifying, based on the second upstream source identifier, a third source of the second electric current ([0027]: “By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches to identify a third source of the power based on the second decoded source identifier); 
determining, based at least on the identifying, that the second electric current is acceptable ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”. This teaches that based on the consumer’s selection, the second electric current is determined to be acceptable); and 
accepting, based on the determining, the second electric current ([0037]: as recited above, the second electric current is accepted based on the power source identification and the consumer’s selection).

Claim 8 recites a system to conduct the operation steps included in the method of claim 5 with substantially the same limitations. Therefore, claim 8 is also rejected for the same reason as recited in the rejection of claim 5.

Regarding claim 10, Rouvala-LoPorto teach all the limitations of claim 8. 
Rouvala further teaches:
the rejecting includes throttling conduction of the first electric current (FIG. 4B and [0069]: “the consumer is also presented with various UP and DOWN action buttons (e.g., 437a and 437b respectively) for enabling the consumer to alter the percentage of power they consume with respect to a particular energy provider and/or energy type”. This teaches to limit/throttle the first electric power).

Regarding claim 11, Rouvala-LoPorto teach all the limitations of claim 8. 
Rouvala further teaches:
the first source is a composition of a plurality of sources (FIG. 4B and [0069]: the power sources from GreyCom and Admantium corp are not clean energy, and they are determined to be not green and unacceptable/rejected. I.e., this teaches the first power source comprises a plurality of power sources).

Regarding claim 12, Rouvala-LoPorto teach all the limitations of claim 8. 
Rouvala further teaches:
receiving a second electric current (FIG. 1 and [0025]: consumer sites receive a second electric power from a different power provider); 
detecting a second upstream source identifier ([0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 11”. This teaches to detect a second power source identifier coming from upstream); 
identifying, based on the second upstream source identifier, a third source of the second electric current ([0027]: “By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches to identify a third source of the power based on the second decoded source identifier); 
determining, based at least on the identifying, that the second electric current is acceptable ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”. This teaches that based on the consumer’s selection, the second electric current is determined to be acceptable); and 
accepting, based on the determining, the second electric current ([0037]: as recited above, the second electric current is accepted based on the power source identification and the consumer’s selection).

Regarding claim 13, Rouvala-LoPorto teach all the limitations of claim 8. 
Rouvala further teaches:
indicate, to an end user and responsive to the determination, that the first electric current is not acceptable (FIG. 4A and [0064]: a report is generated to indicate the first electric current is not acceptable).

Regarding claim 15, Rouvala teaches:
A computer program product, the computer program product comprising a computer readable storage medium (memory 605 in FIG. 6) having program instructions embodied therewith, the program instructions executable by a computer (processor 603 in FIG. 6 and [0097]) to cause the computer to: 
receive a first electric current (FIG. 1 and [0025]: consumer sites receive a first electric power from a different power provider); 
detect a first upstream source identifier embedded in the first electric current ([0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 11”. This teaches to detect a first power source identifier embedded in the first electric power coming from upstream); 
identify, based on the first upstream source identifier:
	 a first source of the first electric current ([0027]: “By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches to identify a first source of the power based on the first decoded source identifier); 
determine, based at least on the identifying, that the first electric current is acceptable ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”. This teaches that based on the consumer’s selection, the first electric current is determined to be acceptable); and 
accept, responsive to the determination, the first electric current ([0037]: as recited above, the first electric current is accepted based on the power source identification and the consumer’s selection).
Rouvala teaches all the limitations except identifying, based on the first upstream source identifier, also a second source of the first electric current; and a proportion of the first source and the second source in the first electric current.
However, LoPorto teaches in an analogous art: 
identifying, based on the first upstream source identifier ([0007]: “The process for controlling a consumer device based upon information relating to characteristics of the power source may include sending a power signal to a power transceiver; embedding a signature into the power signal using a modulator to form a combined signal”):
a first source of the first electric current ([0028]: “the company may monitor the source of the power to determine how much of its power comes from green sources. Controller 320 may be programmed to switch off or move certain electrical devices into a reduced power level if a certain percentage of its power does not come from green sources”. This teaches the signature can be used to identify different power resources, which include a first source);
a second source of the first electric current (as recited above, LoPorto teaches the signature can be used to identify different power resources, which include a second source; and
a proportion of the first source and the second source in the first electric current (as recited above, LoPorto teaches the signature can be used to identify percentage of the first power source and the second power source, and if the percentage is not at a predetermined value, the power usage is reduced, and vice versa);
determining, based at least on the identifying, that the first electric current is acceptable (as recited above, if the percentage is at a predetermined value, the current is acceptable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala based on the teaching of LoPorto, to make the method to further comprise identifying, based on the first upstream source identifier, also a second source of the first electric current; and a proportion of the first source and the second source in the first electric current; and determining, based at least on the identifying, that the first electric current is  acceptable. One of ordinary skill in the art would have been motivated to do this modification since it can help “validate or enforce a service contract with the power source which requires a certain instantaneous or average percentage of power from green sources”, as LoPorto teaches in [0028].

Regarding claim 17, Rouvala-LoPorto teach all the limitations of claim 15. 
Rouvala further teaches:
the first source is a composition of a plurality of sources (FIG. 4B and [0069]: the power sources from GreyCom and Admantium corp are not clean energy, and they are determined to be not green and unacceptable/rejected. I.e., this teaches the first power source comprises a plurality of power sources).

Regarding claim 18, Rouvala-LoPorto teach all the limitations of claim 15. 
Rouvala further teaches:
receive a second electric current (FIG. 1 and [0025]: consumer sites receive a second electric power from a different power provider);
detect a second upstream source identifier embedded in a third electric current ([0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 11”. This teaches to detect a third power source identifier embedded in ta second power source coming from upstream); 
identify, based on the second upstream source identifier, a second source of the second electric current ([0027]: “By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches to identify a second source of the power based on the second decoded source identifier); 
determine, based at least on the identifying, that the second electric current is not acceptable ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”. This teaches that based on the consumer’s selection, the second electric current is determined to be unacceptable); and 
reject, based on the determining, the second electric current ([0037]: as recited above, the second electric current is rejected based on the power source identification and the consumer’s selection).

Regarding claim 19, Rouvala-LoPorto teach all the limitations of claim 15. 
Rouvala further teaches:
the instructions further cause the computer to indicate, to an end-user and based on the determination, that the first electric current is acceptable (FIG. 4A and [0064]: a report is generated to indicate the first electric current is acceptable).

Claims 2, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouvala in view of LoPorto, and in further view of MEADOWS (US 2021/0011086 A1, prior art of record, hereinafter as “MEADOWS”). 
Regarding claim 2, Rouvala-LoPorto teach all the limitations of claim 1. 
But Rouvala-LoPorto do not teach controlling, based on the identifying, a state of at least one source indicator light.
However, MEADOWS teaches in an analogous art: 
controlling, based on the state of a power, a state of at least one source indicator light ([0036]: “the green light will be illuminated if the power remaining is acceptable, the red light will be illuminated if the power remaining is unacceptable …”).
Since Rouvala-LoPorto teach to determine a status of a power source to see if it is unacceptable, and MEADOWS teaches to change state of a light to indicate a status of a power source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala based on the teaching of Rouvala-LoPorto, to make the method wherein the indicating includes controlling, based on the identifying, a state of at least one source indicator light. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide[] the user with feedback”, as MEADOWS teaches in [0036]. 

Regarding claim 14, Rouvala-LoPorto teach all the limitations of claim 13. 
But Rouvala-LoPorto do not teach controlling, based on the identifying, a state of at least one source indicator light.
However, MEADOWS teaches in an analogous art: 
controlling, based on the state of a power, a state of at least one source indicator light ([0036]: “the green light will be illuminated if the power remaining is acceptable, the red light will be illuminated if the power remaining is unacceptable …”).
Since Rouvala teaches to determine a status of a power source to see if it is unacceptable, and MEADOWS teaches to change state of a light to indicate a status of a power source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of MEADOWS, to make the system wherein the indicating includes controlling, based on the identifying, a state of at least one source indicator light. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide[] the user with feedback”, as MEADOWS teaches in [0036]. 

Regarding claim 20, Rouvala-LoPorto teach all the limitations of claim 19. 
But Rouvala-LoPorto do not teach the indicating includes controlling, based on the identifying, a state of at least one source indicator light.
However, MEADOWS teaches in an analogous art: 
controlling, based on the state of a power, a state of at least one source indicator light ([0036]: “the green light will be illuminated if the power remaining is acceptable, the red light will be illuminated if the power remaining is unacceptable …”).
Since Rouvala teaches to determine a status of a power source to see if it is unacceptable, and MEADOWS teaches to change state of a light to indicate a status of a power source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of MEADOWS, to make the computer program product wherein the indicating includes controlling, based on the identifying, a state of at least one source indicator light. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide[] the user with feedback”, as MEADOWS teaches in [0036]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rouvala in view of LoPorto, and in further view of Rawlins (US 2018/0139069 A1, prior art of record, hereinafter as “Rawlins”). 
Regarding claim 4, Rouvala-LoPorto teach all the limitations of claim 1. 
But Rouvala-LoPorto do not teach sending, based on the identifying, a message to a user device.
However, Rawlings teaches in an analogous art: 
sending, based on the identifying of a power status, a message to a user device ([0107]: “the energy efficiency measurer 550 … may also in some aspects diagnose certain unacceptable or concerning levels of power consumption and request that the user troubleshoot, by for example displaying a message via the G-CUI 135-b ….”. This teaches to send message to a user device based on an identified status of a power).
Since Rouvala teaches to determine a status of a power source to see if it is unacceptable, and Rawlings teaches to send a message to a user device to indicate a status of a power source in unacceptable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of Rawlings, to make the method wherein the indicating includes sending, based on the identifying, a message to a user device. One of ordinary skill in the art would have been motivated to do this modification since it can help make the power status to be “brought to a user’s attention”, as Rawlings teaches in [0107]. 

Claims 6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rouvala in view of LoPorto, and in further view of Pevear (US 2020/0091855 A1, prior art of record, hereinafter as “Pevear”). 
Regarding claim 6, Rouvala-LoPorto teach all the limitations of claim 5. 
But Rouvala-LoPorto do not explicitly teach the rejecting includes breaking one or more electric circuits.
However, Pevear teaches in an analogous art: 
breaking one or more electric circuits to disable a power distribution ([0037]: “The load control interfaces 107 can include a switch (e.g., a manual disconnect switch, a resettable circuit breaker, or a relay) to enable and disable the distribution of power to one or more of the loads 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of Pevear, to make the method wherein the rejecting includes breaking one or more electric circuits. One of ordinary skill in the art would have been motivated to do this modification since it can help “disable the distribution of power to one or more of the loads”, as Pevear teaches in [0037]. 

Regarding claim 9, Rouvala-LoPorto teach all the limitations of claim 8. 
But Rouvala-LoPorto do not explicitly teach the rejecting includes breaking one or more electric circuits.
However, Pevear teaches in an analogous art: 
breaking one or more electric circuits to disable a power distribution ([0037]: “The load control interfaces 107 can include a switch (e.g., a manual disconnect switch, a resettable circuit breaker, or a relay) to enable and disable the distribution of power to one or more of the loads 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of Pevear, to make the system wherein the rejecting includes breaking one or more electric circuits. One of ordinary skill in the art would have been motivated to do this modification since it can help “disable the distribution of power to one or more of the loads”, as Pevear teaches in [0037]. 

Regarding claim 16, Rouvala-LoPorto teach all the limitations of claim 15. 
But Rouvala-LoPorto do not explicitly teach the accepting includes closing one or more electric circuits.
However, Pevear teaches in an analogous art: 
closing one or more electric circuits to enable a power distribution ([0037]: “The load control interfaces 107 can include a switch (e.g., a manual disconnect switch, a resettable circuit breaker, or a relay) to enable and disable the distribution of power to one or more of the loads 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of Pevear, to make the computer program product , wherein the accepting includes closing one or more electric circuits. One of ordinary skill in the art would have been motivated to do this modification since it can help “enable … the distribution of power to one or more of the loads”, as Pevear teaches in [0037]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115